Citation Nr: 0114633	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  95-05 777A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder to include a post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for a skin disorder to 
include chloracne.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to December 1968.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts which denied the veteran's claim of entitlement 
to service connection for an acquired psychiatric disorder to 
include PTSD and a skin rash.  

In August 1998, the Board remanded this matter to the RO for 
further development.  The essential development has been 
completed and the case has been returned to the Board for 
further appellate consideration.  


REMAND

The Board member who entered the August 1998 remand has 
retired from federal service.  As regards the matter of 
service connection for a psychiatric disorder, the evidence 
of record at the time of the remand revealed that there was 
no clinical documentation of a psychiatric disorder during 
service.  The veteran was shown to have served in Vietnam and 
to have engaged in combat with the enemy in 1967 while 
assigned to a river boat in the Mekong Delta.  

At the time of the earlier remand, a private physician had 
diagnosed PTSD in the mid-1980s.  A VA psychiatric 
examination in January 1994 resulted in a diagnosis of "no 
major emotional pathology".  There was no diagnosis of PTSD 
or of any other acquired psychiatric disorder.  

Following the August 1998 remand, a VA examination by a board 
of two psychiatrists in February 1999 concluded that the 
veteran did not have PTSD.  It was indicated, however, that 
the veteran possibly suffered from an adjustment disorder, 
with anxious moods or a generalized anxiety disorder.  

As to the claim for service connection for a skin disorder, 
the veteran asserts that he developed the disorder as a 
result of his service in Vietnam.  The record shows that the 
veteran served in the Republic of Vietnam and was exposed to 
Agent Orange by virtue of having engaged in combat with the 
enemy.  McCartt v. West, 12 Vet. App. 164 (1999).  

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110 (West 1991).  Certain presumptive diseases 
associated with exposure to certain herbicide agents may be 
service connected if manifested to a degree of 10 percent or 
more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne shall have 
become manifest to a degree of 10 percent or more within a 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 
3.309 (2000).  

Service medical records do not show any clinical findings 
pertaining to a skin disorder.  Private medical records dated 
in November 1993 show that the veteran was treated for 
dermatitis of the hands and feet and that he was treated for 
chloracne.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

The new law requires that the Board obtain a medical opinion 
as to whether the psychiatric pathology diagnosed in February 
1999 developed during service or is otherwise related to 
service.  It is further required that the veteran be accorded 
a VA dermatological examination to ascertain the nature and 
extent of any current skin pathology and to determine its 
relationship to service.  

In light of these circumstances, the case is REMANDED to the 
RO for the following action:  

1.  The RO should ask the veteran to 
identify any medical treatment he had for 
a skin disorder since 1993 and any 
medical treatment he had for a 
psychiatric disorder since February 1999.  
All clinical records identified should 
then be obtained for association with the 
claims folder.  

2.  Thereafter, the veteran should be 
afforded a VA dermatological examination 
to ascertain the nature and extent and 
etiology of any skin disease found.  It 
is imperative that the claims folder, 
containing all evidence relevant to the 
case (including a copy of this REMAND), 
be provided to the VA examiner who is 
designated to examine the veteran, so 
that the examiner can review the 
veteran's pertinent medical history and 
circumstances.  If a skin disorder is 
found, the examiner should express an 
opinion as to whether it is at least as 
likely as not that such disorder 
developed during service or, developed as 
result of exposure to Agent Orange during 
service, or is otherwise related to 
service.  If chloracne is diagnosed, the 
physician should also express an opinion 
as to whether it is at least as likely as 
not that the disorder was manifest in the 
first post-service year.  

3.  The claims folder, including a copy 
of this remand, should be referred to the 
two psychiatrists who examined the 
veteran in February 1999 for further 
review and an expression of opinion in 
answer to the following question: Is it 
at least as likely as not that the 
psychiatric pathology indicated to be 
present on the February 1999 VA 
psychiatric examination (an adjustment 
disorder with anxious moods and/or a 
generalized anxiety disorder) developed 
during service or is otherwise related to 
service?  

4.  After completion of the development 
called for above, and after undertaking 
any additional development deemed 
warranted by the record, the RO should 
readjudicate the veteran's claim for 
service connection for an acquired 
psychiatric disorder including PTSD and 
service connection for a skin disorder to 
include chloracne.  If the benefits 
sought on appeal are not granted, the RO 
should issue a Supplemental Statement of 
the Case and provide the veteran and his 
representative with an appropriate 
opportunity to respond.  

The purpose of this REMAND is to comply with the provisions 
of the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The veteran need take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



